EXHIBIT 16.1 JEWETT, SCHWARTZ ,WOLFE & ASSOCIATES HOLLYWOOD, FL March 8, 2011 Securities and Exchange Commission treet, N.W. Washington, DC 20549-7561 Dear Sirs/Madams: We have read Item 4.01 of Enviro Voraxial Technology, Inc., (the “Company”) Form 8-K dated March 7, 2011, and are in agreement with the statements relating only to Jewett, Schwartz, Wolfe & Associatescontained therein. We have no basis to agree or disagree with other statements of the Company contained therein Very truly yours, s/s JEWETT, SCHWARTZ ,WOLFE & ASSOCIATES
